PER CURIAM.
Defendant assigns three errors on this appeal from his conviction for rape. First, he contends that his 20-year sentence, with the requirement that he serve a minimum of 10 years before being considered for parole, is cruel and unusual punishment. It is not.
In the second and third, he contends the trial court erred in refusing to provide a transcript on appeal at public expense. Defendant’s appeal is from the sentencing order entered on April 28, 1981. The order denying his motion for a transcript was entered on June 2, 1981. Because the order denying a transcript is not an “intermediate” order under ORS 138.040, the issue defendant raises is not before us. SER Acocella v. Allen, 288 Or 175, 604 P2d 391 (1979); State v. Montgomery, 58 Or App 630, 650 P2d 111 (1982).
Affirmed.